DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
Application filed on 6/29/2020 with effective filing date of 6/29/2020.

The status of the claims is summarized as below:
Claims 1-21 are pending. 
Claims 1, 8, and 15 are independent claims.

Information Disclosure Statement
		The information disclosure statement(s) filed on 6/29/2020, 7/28/2020 comply/complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has/have been considered as to the merits.

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
		The Office applies a four part test when examining claims for subject-matter eligibility under § 101. First, the claimed invention must be directed to one of the four statutory categories (Step 1) explicitly listed in § 101 (Step 1). MPEP § 2106(I.). Then, the claimed invention is analyzed to determine whether it is directed to one of § 101’s judicial exceptions (Step 2A Prong One) without reciting a practical application of the judicial exception (Step 2A Prong Two), and without reciting significantly more than the judicial exception (Step 2B). MPEP § 2106(I.).
		With this framework in mind, the claims will now be analyzed for subject matter eligibility under § 101.
Claim 1
		Step 1. Claim 1 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
		Step 2A, Prong One. Except for the limitations highlighted with italics below, each and every other limitation of claim 1 recites and is directed to the “abstract idea” judicial exception to 35 U.S.C. § 101:
1. A method for providing activity feedback, by a processor, comprising: 
		receiving information associated with a user performing an activity; 			
		generating a user biomechanical representation based on said received information; 
		analyzing a corpus associated with the activity; 
		generating an ideal biomechanical representation based on the analyzing of the corpus associated with the activity; 
		comparing the user biomechanical representation to the ideal biomechanical representation; and 
		generating feedback for the user based on said comparison of the user biomechanical representation to the ideal biomechanical representation.
		As a whole, the invention collects information about a user performing an activity, generates a user biomechanical representation from the user activity and an ideal biomechanical representation based on analyzing a corpus associated with the activity, compares the two and provide feedback to the user. The entirety of this claim, save for the bare recitation of the method being “by a processor”, describes a mental process (perhaps aided by pen and paper) of a coach/trainer giving feedback to a user performing an activity based on the coach/trainer’s past coaching experiences by comparing the user’s performance with an ideal performance of the activity (mental process, see MPEP § 2106.04(a)(2), subsection III). Regarding the “biomechanical representation”, this element is considered to be a part of the abstract idea itself because there is no affirmative step of displaying the biomechanical representation, thus the representation can simply be a mental image of the user performing the activity and the ideal/correct form of a person performing the activity. Accordingly, claim 1 is directed to a judicial exception to 35 U.S.C. § 101.
		Step 2A, Prong Two. Claim 1 recites one additional element of performing the method “by a processor”. The additional element does not transform the judicial exception into a practical application because the additional element is tantamount to a mere instruction to apply the judicial exception to a generic computer. 
		Step 2B. The claim does not include additional element that are sufficient to amount to significantly more than the judicial exception because the action of the implementing the method on a general purpose computer with a “processor” is tantamount to a mere instruction to apply the judicial exception to a computer.
Claim 2
		The analysis in the rejection of claim 1 at the corresponding steps is hereby incorporated by reference.
		Step 2A, Prong One. Except for the limitation of “utilizing a camera”, the process of detecting information from the user performing the activity is considered to be a part of the abstract idea itself because it is a process that can be performed mentally by a coach/trainer. 
		Step 2A, Prong Two. Claim 2 recites one additional element of performing the method “utilizing a camera”. The additional element does not transform the judicial exception into a practical application because the use of a machinery – a camera – in its ordinary capacity for a task of receive data to an abstract idea – evaluation of user performing an activity - does not integrate a judicial exception into a practical application (See MPEP 2106.05(f) (2)). 
		Step 2B. The claim does not include additional element that are sufficient to amount to significantly more than the judicial exception because the use of a camera in its ordinary capacity to receive data to an abstract idea does not provide significantly more (See MPEP 2106.05(f) (2)).
Claims 3–7
		Each one of claims 3–7 describes additional step(s) taken within the mental process per se, or merely narrow the description of the information handled by the mental process. Regarding “cognitive analysis” and “natural language processing”, these elements are considered to be a part of the abstract idea itself because they are processes that can be performed mentally. As such, they add no additional elements to consider for integrating the abstract idea into a practical application or for adding significantly more to the judicial exception.
Claims 8-14
		Claims 8-14 recite a generic computer system configured to perform the same method as set forth in corresponding claims 1-7, and are therefore rejected according to the same findings and rationale as provided above.

Claims 15-21
		Claims 15-16, 19-21 recite a product embodied on a non-transitory medium on which the same methods as set forth in corresponding claims 1-7 are embodied as executable code portions, and are therefore rejected according to the same findings and rationale as provided above.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 14-17, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mettler May (US Pub 20170061817, hereinafter Mettler).

Per claim 1, Mettler teaches:
A method for providing activity feedback, by a processor, comprising: (abstract: a movement augmentation system that provides various forms of feedback for training and rehabilitation);
	receiving information associated with a user performing an activity; ([0165] Fig. 6 shows that movement data 622 is acquired of a user performing a particular activity, e.g. tennis as shown);
	generating a user biomechanical representation based on said received information; ([0166] Fig. 6: the data collected at 622 from the user is parsed and classified into movement patterns with phase segmentation and motion modeling);
	analyzing a corpus associated with the activity; ([0190] Fig. 13 shows at 1310 motion model library stored in a cloud server; each model is based on predefined class/domain standard for a task/activity which is further refined/trained based on the standard class model
	generating an ideal biomechanical representation based on the analyzing of the corpus associated with the activity; ([0017, 0019-0020, 0033, 0194-0195] Motion and Skill models are built from repertoire of captured movement data from wearable sensors and optical tracking system where they are used for comparison for training purposes; Fig. 9 box II: the motion model is derived from collection of movement repertoire, and decomposition of movements are used to derive movement characteristics and the musculoskeletal constraints; the movement model shown in Fig. 9 box II is incorporated into the motion model 150 shown in Fig. 1);
	comparing the user biomechanical representation to the ideal biomechanical representation; and ([0033, 0166-0167] the input user motion data is compared against a prior movement measurements from a library of movement measurements; Fig. 7 shows a Cueing law box 720 that uses the input of motion data of the user, after phase estimation and feature extraction at box 710, compares the extracted phase state and phase profile to the target state values and reference profile to generate cue signals for the user, where the parsed input motion data is decomposed into biomechanical and neuro-muscular relationships);
	generating feedback for the user based on said comparison of the user biomechanical representation to the ideal biomechanical representation. ([0033, 0166-0167] providing feedback of instruction/cue to the user based on the comparison, as shown in Fig. 6 cueing stimuli 626 and Fig. 7 cue signal 750).

Per claim 2, Mettler further teaches:
The method of claim 1, wherein said received information is detected utilizing a camera. ([0157-0158] Fig. 2 shows the use of video motion tracking cameras to capture data related to the user).

Per claim 3, Mettler further teaches:
The method of claim 1, wherein at least one of the generating of the user biomechanical representation and the generating of the ideal biomechanical representation is performed utilizing a cognitive analysis. ([0070, 0143-0144, 0302] motion/skill models can be build using machine learning and statistical models).

Per claim 7, Mettler further teaches: 
The method of claim 1, further comprising causing an indication of said generated feedback to be provided to the user, wherein the indication includes at least one of a visual indication and an aural indication. ([0033, 0166-0167] providing feedback of instruction/cue to the user of one or more of visible, haptic and audible cues based on the comparison, as shown in Fig. 6 cueing stimuli 626 and Fig. 7 cue signal 750).

Per claim 8, claim 8 is a system claim with a processor ([0303] device with processing unit) that includes limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 9-10, 14, claims 9-10, 14 include limitations that are substantially the same as claims 2-3, 7 respectively, and are likewise rejected.

Per claim 15, claim 15 is a product by medium claim ([0303] device with memory unit) that includes limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 16-17, 21, claims 16-17, 21 include limitations that are substantially the same as claims 2-3, 7 respectively, and are likewise rejected.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being as being unpatentable over Mettler May (US Pub 20170061817, hereinafter Mettler), in view of Change et al.  (US Pub 20180133551, hereinafter Change), and Neumann (US Pat 10857426, hereinafter Neumann).

Per claim 4, Mettler does not explicitly teach analyzing corpus for the activity utilizing NLP; Neumann teaches:
The method of claim 1, wherein the analyzing of the corpus associated with the activity is performed utilizing natural language processing. (col 17 line 59 – col 18 line 20: NLP may be utilized to sort and categorize the training data).
		Neumann and Mettler are analogous art because Neumann also teaches teaching method of personalized exercise training and coaching. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Mettler and Neumann before him/her, to modify the teachings of Mettler to include the teachings of Neumann so that processing of training data can be further categorized in an automated fashion to permit ad-hoc categorization by machine-learning algorithms and automated association of data with descriptors. One would be motivated to make the combination, with a reasonable expectation of success, because the ability to categorize data entries automatedly may enable the same training data to be made applicable for two or more distinct machine-learning algorithms (Neumann col 18 line 14-17).

Per claim 11, 18, claims 11 and 18 include limitations that are substantially the same as claim 4, and are likewise rejected.

Claims 5-6, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being as being unpatentable over Mettler May (US Pub 20170061817, hereinafter Mettler), in view of Change et al.  (US Pub 20180133551, hereinafter Change).

Per claim 5, Mettler does not explicitly teach having different thresholds to provide three types of feedbacks based on the threshold; Chang teaches: 
The method of claim 1, wherein if a difference between the user biomechanical representation and the ideal biomechanical representation is less than a first threshold, a first type of feedback is provided to the user, if the difference between the user biomechanical representation and the ideal biomechanical representation is between the first threshold and a second threshold, a second type of feedback is provided to the user, and if the difference between the user biomechanical representation and the ideal biomechanical representation is greater than the second threshold, a third type of feedback is provided to the user. ([0110, 0126] different feedbacks may be given based on threshold patterns; Fig. 14 shows different classification threshold for lunge that are classified as too short, good, too long, etc.)
		Chang and Mettler are analogous art because Chang also teaches teaching method of personalized exercise training and coaching. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Mettler and Chang before him/her, to modify the teachings of Mettler to include the teachings of Chang so that different thresholds can be used to provide different feedbacks to users. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide more differentiated feedbacks based on more granulated levels of thresholds.

Per claim 6, Mettler teaches differentiation of different skill models based on user motions, but does not explicitly teach using physical metrics to generate either user or ideal biomechanical representation; Change teaches:
The method of claim 1, further comprising receiving physical metrics associated with the user, and wherein at least one of the generating of the user biomechanical representation and the generating of the ideal biomechanical representation is based on said received physical metrics. ([0101] a classifier can be trained to classify the training metrics based on properties of user such as height, arm length, etc.).
		Chang and Mettler are analogous art because Chang also teaches teaching method of personalized exercise training and coaching. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Mettler and Chang before him/her, to modify the teachings of Mettler to include the teachings of Chang so that user properties can be taken into considerable for a trained classifier. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a more accurate feedbacks based on the user’s physical metrics.

Per claim 12-13, claims 12-13 include limitations that are substantially the same as claims 5-6 respectively, and are likewise rejected.

Per claim 19-20, claims 19-20 include limitations that are substantially the same as claims 5-6 respectively, and are likewise rejected.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patents
US 11172818 B1
Theimer; Marvin et al.
System for performing streaming analytics of human body movement data, has output device that receives user information from analytics device, and causes display of user information in response to likelihood of fatigue or injury reaching or exceeding metric threshold


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794.  The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov upon electronically filed authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176          

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176